907 F.2d 151
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James LONG, Petitioner-Appellant,v.Arthur TATE, Jr., Supt., Respondent-Appellee.
Nos. 90-3200, 90-3221.
United States Court of Appeals, Sixth Circuit.
June 25, 1990.

Before KEITH and NATHANIEL R. JONES, Circuit Judges, and ENGEL, Senior Circuit Judge.

ORDER

1
These appeals have been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the record indicates that the magistrate's report was entered on December 7, 1989, and the final order of the district court was filed on January 8, 1990.  Appointed counsel filed a notice of appeal on February 27, 1990.  Counsel sought an extension of time on the basis that because of a miscommunication he was not informed of petitioner's desire to appeal the district court's judgment.  The notice of appeal was due on or before February 7, 1990.  Fed.R.App.P. 4(a) and 26(a).


3
The notice of appeal alleged excusable neglect or good cause and may substitute as a motion for extension of time.   See Pryor v. Marshall, 711 F.2d 63, 65 (6th Cir.1983).


4
It is ORDERED that the appeal filed under case number 90-3200 be and hereby is remanded to the district court for the limited purpose of ruling on the motion for extension of time and that the appeal filed under case number 90-3221, which was filed by petitioner pro se, be and hereby is dismissed as duplicative.